April 21, Vote “FOR” on Berkshire Hathaway Sustainability Report Resolution Dear Berkshire Hathaway, Inc. Shareholder: Trillium Asset Management Corporation encourages fellow Berkshire Hathaway shareholders to vote “FOR” this resolution1 which requests that the company issue a Sustainability Report. The annual general meeting is May 2, 2009. As the recent “FOR” recommendation from PROXY Governance, Inc. confirms (“we see [Berkshire’s] level of disclosure on these issues as relatively poor and believe that additional disclosure in this area would help shareholders”),2 this report is needed because we believe Berkshire has failed to disclose risks from environmental and social issues that could affect shareholder value. In the past two years, we have seen clear evidence that sustainability-related risks have the potential to affect the bottom-line performance of Berkshire Hathaway’ investments – and that Berkshire has apparently neglected to adequately manage or inform shareholders of these liabilities: Ø As noted by PROXY Governance, Berkshire’s Russell Athletic subsidiary, “a key supplier of college athletic apparel, has faced backlash from major universities over its association with allegations of poor labor practices in Honduras.”3Since January, nearly thirty top U.S. universities have severed their licensing relationships with Russell over labor rights violations.4 Russell’s loss of these valuable licenses, which has been extensively covered in the media,5 raises significant reputational and competitive risk for Berkshire’s apparel business, a division which suffered a 34% decline in earnings last year. Ø PROXY Governance also observed that PacifiCorp, a division of Berkshire’s Mid-American Energy Holdings, “agreed to contribute up to $200 million for the removal of four hydroelectric dams by 2020, after toxic blue-green algae blooms (behind the dams) had cause[d] significant environmental damage.”6 The agreement comes as PacifiCorp is under increasing pressure from regulators to comply with water quality laws and protect threatened runs of Pacific salmon.7 Ø Berkshire suffered, in the eyes of many, extensive reputational damage from its investment in PetroChina. According to PROXY Governance, PetroChina “has been at the center of … campaigns pushing for companies to sever business ties with [Sudan] because of genocide in Darfur.”8 Before Berkshire divested in late 2007, it experienced serious reputational impact from PetroChina, including Warren Buffett having to publicly justify the investment.9 We encourage you to read the detailed memorandum sent to PROXY Governance and other proxy advisory services by the International Labor Rights Forum and the International Rivers Network,10 which discusses how Berkshire’s refusal to report on sustainability puts it out of step with the world’s top companies – over 80% of which provide such reports to investors.11 Now more than ever, investors need to have a clear and comprehensive picture of risks – including those related to sustainability issues – that have the potential to negatively impact shareholder value. I urge you to join Trillium Asset Management Corporation in voting “FOR” this proposal. Sincerely, /s/ Shelley Alpern Shelley Alpern Director of Social Research and Advocacy For More Information: Shelley
